Exhibit 10.21

 

Innovative Micro Technology, Inc.

 

Termination Agreement

 

This Termination Agreement (this “Agreement”) is made and entered into on
January 25, 2005 by and between Innovative Micro Technology, Inc., a Delaware
corporation (“IMT”), and L-3 Communications Corporation, a Delaware corporation
(“L-3”), with respect to the Supplemental Agreement between IMT and L-3 dated as
of March 15, 2004 (the “Supplemental Agreement”) .

 

Recitals

 

A.                                   L-3 and IMT entered into the Supplemental
Agreement in connection with a loan by L-3 to IMT in the original principal
amount of $1,500,000, evidenced by a promissory note of the Company dated
March 15, 2004 (the “Note”).

 

B.                                     Pursuant to a Preferred Stock Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”), between the
Company and the Investors listed on Schedule I thereto, the Company intends to
sell and the Investors intend to purchase equity securities of the Company (such
purchase and sale referred to as the “Transaction”).

 

C.                                     The Investors have agreed that a portion
of the proceeds of the Transaction may be used to repay the indebtedness related
to the Note, and have required, as a condition to their completion of the
Transaction, that the Supplemental Agreement be terminated.

 

D.                                    In order to induce the Investors to
complete the Transaction, L-3 has agreed the terminate the Supplemental
Agreement, subject to the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Termination.  Upon the second to occur
of (i) the completion of the sale of securities pursuant to the Purchase
Agreement and (ii) the payment of all outstanding amounts of principal and
interest on the Note, the Supplemental Agreement shall be terminated and of no
further force or effect.

 

2.                                       Counterparts. This Agreement may be
signed (including by facsimile) in one or more counterpart signature pages, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

 

3.                                       Authority.  Each person executing this
Agreement on behalf of a party to this Agreement hereby represents and warrants
that it has authority to execute this Agreement on

 

1

--------------------------------------------------------------------------------


 

behalf of such party and the terms, covenants and obligations contained herein
are binding upon such party, as the case may be.

 

The next page is the signature page.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the date first written above.

 

 

IMT

 

 

 

 

INNOVATIVE MICRO TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/ Peter Altavilla

 

 

Name:

Peter Altavilla

 

Title:

CFO

 

 

 

 

L-3

 

 

 

 

 

L-3 COMMUNICATIONS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Ronald Mandler

 

 

Name:

Ronald Mandler

 

Title:

Assistant General Counsel

 

3

--------------------------------------------------------------------------------